                                                                                                         E-FILED
                                                                    Tuesday, 04 December, 2018 04:42:59 PM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS




JAYNE M. KEPNER,                               )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Case No. 17-cv-01382-JES-JEH
                                               )
NANCY BERRYHILL, Acting                        )
Commissioner of Social Security,               )
                                               )
                       Defendant.              )



                                    ORDER AND OPINION

       This matter is now before the Court on a November 13, 2018 Report and

Recommendation [17] from Magistrate Judge Hawley. More than 14 days have elapsed since the

filing of the Report and Recommendation, and no objections have been made. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views,

Inc. v. Studio 21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986). As the parties have failed to raise timely

objections, any such objections have been waived. Id.


       The relevant procedural history has been sufficiently outlined in the comprehensive

Report and Recommendation of the Magistrate Judge. Plaintiff claims the Administrative Law

Judge’s (ALJ’s) residual functional capacity assessment was not supported by substantial

evidence, the ALJ did not properly evaluate the opinion of one of her treating physicians, and the

ALJ improperly evaluated Plaintiff’s credibility by ignoring her prior work history and by




                                                   1
placing undue value on her daily activities and inability to lose weight. The Court concurs with

the Magistrate Judge’s detailed discussion and recommendation.



       Accordingly, the Court now adopts the Report and Recommendation [20] of the

Magistrate Judge in its entirety. Plaintiff’s Motion for Summary Judgment [12] is GRANTED,

and Defendant’s Motion for Summary Affirmance [17] is DENIED. The ALJ should reconsider

the evidence in accordance with the Magistrate Judge’s findings in his Report and

Recommendations. The Social Security Commissioner’s decision denying benefits is reversed

and remanded for rehearing and reconsideration of the evidence pursuant to sentence four of 42

U.S.C. § 405(g).



       This matter is now terminated.

               Signed on this 4th day of December, 2018.

                                             /s James E. Shadid
                                             James E. Shadid
                                             Chief United States District Judge




                                                2
